Citation Nr: 1211353	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a seizure disorder with associated panic and anxiety disorder and, if so, whether service connection is warranted for the claimed condition.

2. Entitlement to service connection for recurrent tinnitus.

3. Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from January 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2008, August 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a seizure disorder with panic and anxiety disorder and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 1991 rating decision denied the Veteran's claim of entitlement to service connection for a seizure disorder with a nervous condition.  The Veteran was notified of his appellate rights, but did not complete an appeal of the August 1991 rating decision.

2. Evidence received since the August 1991 rating decision is not cumulative of the evidence of record at the time of the August 1991 denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a seizure disorder with associated panic and anxiety disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The Veteran is diagnosed with recurrent tinnitus that is etiologically related to his period of active service.


CONCLUSIONS OF LAW

1. The August 1991 rating decision which denied the Veteran's claim of entitlement to service connection for a seizure disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the August 1991 rating decision in connection with Veteran's claim of entitlement to service connection for a seizure disorder with associated panic and anxiety disorder is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. Affording the Veteran the benefit of the doubt, recurrent tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104 , Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


I. New and Material Evidence

The RO previously denied the Veteran's claim of service connection for a seizure disorder with nervous condition in August 1991.  The RO considered service treatment records and the Veteran's statements regarding the claimed conditions.  The RO determined that service connection for a seizure disorder was not warranted because the evidence did not indicate the Veteran suffered a seizure disorder with associated psychiatric disorder that was etiologically related to his active service.  The Veteran was notified of this decision and of his procedural and appellate rights by letter in August 1991.  He did not complete an appeal of this decision.  Thus, it is final. 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2011).

However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. 

To reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The evidence received since the August 1991 rating decision includes further lay statements, VA and private treatment records and the transcript of the February 2012 Board hearing.  Significantly, the Veteran testified that he suffered an epileptic fit in service and believes he continues to suffer frequent petit mal seizures.  Furthermore, he testified that, ever since the in-service incident, he has constantly been anxious and nervous that he would suffer another seizure.  The Board notes the Veteran's assertions were supported by a July 2008 statement from his ex-wife.  As noted above, the RO found no evidence of an etiological link between any current seizure disorder and/or associated psychiatric disorder and the Veteran's active service.

The Board concludes that the Veteran's February 2012 testimony, as well as supporting lay statements, constitutes new and material evidence with respect to the issue of service connection for a seizure disorder with associated panic and anxiety disorder.  These statements were not previously of record at the time of the August 1991 rating decision.  Further, these statements are not cumulative of prior records because they provide an indication that the Veteran currently suffers from seizures with associated anxiety that have persisted since his period of active service.  In other words, these statements provide evidence of a continuity of symptomatology.  Previously, the record contained no such evidence.  The evidence, presumed credible for the purposes of reopening a previously disallowed claim, is therefore relevant and probative and raises a reasonable possibility of substantiating the claim.  The Veteran's testimony and supporting lay statements bear substantially upon the specific matters under consideration as they relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating the claim.  Consequently, the Veteran's claim of entitlement to service connection for a seizure disorder with associated panic and anxiety disorder is reopened.

II. Service Connection

The Veteran asserts he is entitled to service connection for tinnitus as directly related to active service.  Specifically, the Veteran contends he was exposed to acoustic trauma during active service when working around cannon fire and tanks without ear protection.  He contends he has suffered from ringing and buzzing in his ears since service, which has increased in severity over time.  See February 2012 Board hearing transcript.  Initially, the Board observes the RO has conceded in-service acoustic trauma.  See June 2008 rating decision.  The Board agrees.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

A review of the Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  During the development of the Veteran's claim, he was provided a VA examination in August 2008.  Following a review of the claims file, and physical examination of the Veteran, the VA examiner opined that the Veteran does not suffer from true pathologic tinnitus, but rather normal transient head noise.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, even though the VA examiner determined that the Veteran does not suffer from tinnitus, the Board notes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In other words, the Veteran may self-diagnose tinnitus.  Furthermore, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Savage, supra.  The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to diagnose tinnitus, and has indicated that he has suffered from tinnitus since separation from service.  Absent contradictory evidence of record, the Board finds the Veteran's February 2012 testimony that he has suffered from tinnitus since active service to be credible.

As such, for the reasons discussed above and resolving all doubt in favor of the Veteran, the Board concludes that service connection for recurrent tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claim of service connection for a seizure disorder with associated panic and anxiety disorder is reopened; to this extent only, the appeal is granted.

Service connection for recurrent tinnitus is granted.




REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a seizure disorder with associated panic and anxiety disorder.  He is also seeking an initial compensable evaluation for service-connected bilateral hearing loss.  For the reasons discussed below, additional development is required prior to adjudication of these claims on the merits.

With respect to the Veteran's service connection claim, the Board observes he has not been provided a VA examination to determine whether he currently suffers from a seizure disorder and/or a psychiatric disorder that is etiologically related to his period of active service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the instant case, the Board notes the Veteran reported having suffered an epileptic fit during service.  See separation Report of Medical History.  Furthermore, he reported feelings of depression and worry, which he has related through his hearing testimony to his epileptic episode.  Id.  In light of this evidence, the Board finds the Veteran must be provided a VA examination to determine whether he currently suffers from a seizure disorder and/or acquired psychiatric disorder that is etiologically related to active service.

With respect to the Veteran's increased evaluation claim, the Board notes that he submitted the results of a private audiogram dated December 2008 indicating a diagnosis of mild to profound bilateral sensorineural hearing loss with speech recognition scores ranging from 76 percent to 92 percent.

The Board notes 38 C.F.R. § 4.85 (2011) specifically requires examinations used for VA purposes to have a controlled speech discrimination test using the Maryland CNC word list and audiometric test.  The word list requirement in the regulation is very specific and differs from other word lists used to test impairment, such as the CID W-22 list.

In this case, it is not clear what test was used by the Veteran's private audiologist for the December 2008 evaluations.  When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report."  Id. 

In the instant case, if the private audiograms conform to the requirements of 38 C.F.R. § 4.85 (2011), the objective medical evidence could potentially support a compensable evaluation for the Veteran's bilateral sensorineural hearing loss.  Accordingly, clarification is necessary to ascertain whether the private audiologic report is suitable for rating purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran's private audiologist and ask for clarification regarding the December 2008 audiological evaluation as to what audiometric test was used and what speech discrimination test was used in rendering the audiological findings and speech discrimination scores.  Specifically, the Veteran's private audiologist should be asked whether the Maryland CNC word list and audiometric test was used in conducting the Veteran's audiological evaluation in December 2008.

2. Notify the Veteran that the December 2008 private audiological evaluation is inadequate for rating purposes and that VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from the Veteran's private audiologist, notify the Veteran that VA may continue to adjudicate the claim, after weighing the accumulated evidence of record.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any seizure disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, if a current seizure disorder is diagnosed, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that any current seizure disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of an in-service epileptic fit and continuing symptomatology since.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

a. Is it at least as likely as not (i.e., probability of 50 percent) that any current acquired psychiatric disorder is etiologically related to the Veteran's active military service?  The examiner should specifically comment on the Veteran's assertion of in-service depression and worry and continuing symptomatology since.  

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current acquired psychiatric disorder is proximately due (caused by) to the Veteran's seizure disorder, if any?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current acquired psychiatric disorder has been aggravated beyond its normal progression by the Veteran's seizure disorder, if any? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lumbar spine disability (i.e., a baseline) before the onset of the aggravation.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


